Order filed August 9, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00017-CR
                                     ____________

                      ROBERT TAYLOR WILLIAMS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 339th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1225261


                                        ORDER

       Appellant is represented by appointed counsel, Tom Moran. Appellant’s brief was
originally due May 28, 2012. We granted three extensions of time to file appellant’s brief
until July 30, 2012. When we granted the last extension, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed. On
July 31, 2012, counsel filed a further request for extension of time to file appellant=s brief.
To date, counsel has submitted no brief. We therefore issue the following order.
       Accordingly, we order Tom Moran to file a brief with the clerk of this court on or
before August 30, 2012. If he does not timely file the brief as ordered, the court may issue
an order requiring appointment of new counsel.


                                          PER CURIAM




                                             2